625 F.2d 1310
DONG SIK KWON, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 79-2850.
United States Court of Appeals, Fifth Circuit.
Aug. 26, 1980.

Petition for Review of an Order of the Immigration and Naturalization Service.
Eugenio Cazorla, Dallas, Tex., for petitioner.
Eric Fisher, James P. Morris, Regional and Labor Section, U.S. Dept. of Justice, George W. Masterton, Immigration and Naturalization Service, Washington, D.C., for respondent.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion, 5 Cir., 1980, 610 F.2d 353).
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.